 SOUTHERN SEATING COMPANY391Southern Seating Company, Nu Products DivisionandNorthCarolinaLaborers'DistrictCouncil,AFL-CIO. Case 11-CA-4208TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMarch 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn November 20, 1970, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Southern Seating Company, NuProducts Division, High Point, North Carolina, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder, as herein modified.In footnote 15 of the Trial Examiner's Decision,substitute "20" for "10" days.IThe Respondent excepts tothe credibilityresolutionsmade by theTrial Examiner It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutionsas to credibilityunless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. Such aconclusion is not warranted hereStandardDryWallProducts, Inc91NLRB544, enfd 188F 2d 362 (C A. 3). We donot adoptthe TrialExaminer's statement regarding the absence of evidence that McDaniel'sjob changedon or afterApril 13, 1970, the dateof his dischargeLOWELL GOERLICH, Trial Examiner: A charge was filedby the North Carolina Laborers' District Council, AFL-CIO, on April 13, 1970, and was served upon the SouthernSeating Company, Nu Products Division, the Respondentherein,on April 14, 1970. A complaint and notice ofhearing was issued on August 7, 1970, in which it wasalleged that the Respondent had violated Section 8(a)(3) oftheNational Labor Relations Act, as amended, hereinreferred to as the Act, by discriminatorily dischargingemployee Guy David McDaniel on April 13, 1970.The Respondent filed timely answer denying that it hadengaged in or was engaging in any of the unfair laborpractices alleged.The case came on for hearing on October 7 and 8, 1970,at High Point, North Carolina. Each party was afforded afull opportunity to be heard, to call, examine, and cross-examine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to file briefs.All briefs have been carefully considered by the TrialExaminer. Upon the whole record' and upon his observa-tionof the witnesses, the Trial Examiner makes thefollowing:FINDINGS OF FACT, CONCLUSIONS,1.THE BUSINESS OF THE RESPONDENTTheRespondent is a North Carolina corporationengaged in the business of manufacturing furniture. It ownsand operates a plant at High Point, North Carolina, whichistheonly plant involved in this proceeding. TheRespondent during the past 12 months, which period oftime is representative of all timesmaterialherein,manufactured, sold, and directly shipped from his HighPoint, North Carolina, plant goods of a value in excess of$50,000 to points and places outside the State of NorthCarolina. During the same period of time the Respondentcaused to be shipped directly to its High Point, NorthCarolina, plant goods and raw materials of value in excessof $50,000 from points and places outside the State ofNorth Carolina.At all times material herein, the Respondent is and hasbeen an employer as defined in Section 2(2) of the Act, andengaged in commerce and operations affecting commerceas defined in Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATIONINVOLVEDThe North Carolina Laborers' District Council, AFL-CIO, herein referred to as the Union, is now and has beenat all times material herein a labor organization within themeaning of Section 2(5) of the Act.IThere being no oppostion thereto, General Counsel's Motion toCorrect Transcript is granted and the transcript is corrected accordingly189 NLRB No. 57 392DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESRespondent insists wasthatof assistantforeman. McDan-iel referred to it asjig setup man.The welding department is headed by Foreman David J.Twisdale. The department contained 17 welding booths. Awelder wasassignedto each booth. Parts for the assemblyof metal chair frames and table bases were supplied to thebooths from the cutting and bending department. Welderselectricallywelded these parts in the booths to form chairframes and table bases. McDaniel and William Little,whom the Respondent also referred to as an assistantforemen, brought the parts to the booths by little handtrucks and set up the jigs.5 When a welder ran out of a job,either McDaniel or Little would select thejob from the "topof the list" which had been prepared by the foreman("anything that had to go out in a hurry would be on the topof the list") and supply the parts and jig for the job to thewelder as above described. In addition to these dutiesMcDaniel inspected some of the work of the welders. PlantSuperintendentRobert S. Craven explained, "Well, hecannot inspect every piece that's made, but every so oftenthey look at the work, and if they find a piece of weldingwrong, they take it back to the individual welder whowelded it, and they tell him what's wrong and they correctit."When Plant Superintendent Craven informed McDanielof his new duties shortly after he was assigned to the firstshift,6Craven told him that McDaniel would be helpingLittle and that he would be "nobody's boss" but that therewould be a chance to advance in the future.? Otheremployees were not informed of McDaniel's new responsi-bilities.Foreman Twisdale told Little that McDaniel wasgoing to be his "helper." 8 Little had performed the sameduties for several year prior to McDaniel's advent in thewelding department. When McDaniel was not engaged injig setup work he continued to weld.Foremen were paid on a sala'y basis. Welders were paid amaximum rate of $3 an hour. McDaniel received $3 an hour.There is no credible evidence that McDaniel's jobchanged in any respect on or after April 13, 1970, nor hadtheRespondent at any time published any writtenmemorandum describing the duties or authority of itssupervisors including thejob of "assistant foreman."Second:Section 2(3) of the Act excludes from thedefinition of theterm"employee," and therefore from theprotection of the Act "any individual employed as aforeman over the welders, would be movedto Plexiglass,and I askedhim if he would be interested in comingout of the welding booth Andhe asked meif he would betaking PaulLackey's Job And I said, "No,you will not be foreman You will work with Willie, William Little,and be Jack's assistant "8Little describedMcDaniel's dutiesas he observed themOh, the same thingIwas doing, go to get thelist, go down it like Ihad been doing He would evenwrite someof it downsometimeWell, him andme would go out and getvarious jigs, you know, to putin the booths and put the stuff in,and we hadto look at the stuff tosee if it were right or wrongAnother welding department employee alsodescribedMcDaniel's workHe was bringing in material that we neededin the booths If weran out,he would bringstuff in there, and thenWillie Little would seta jig up,both of them would set itup-they are heavy-and set it upand push the material in there,and then theywould take off and gosomeplace elseFirst:On April 6, 1970, Guy David McDaniel and a"couple of other guys" obtained union cards from theUnion at Greensboro, North Carolina. On April 9, 1970,Foreman Paul Franklin Lackey, during a conversation withMcDaniel, among other things, told him that PlantManager Carl Robert Chastain knew what McDanial "wasdoing" and that Chastain wanted a union card. Uponapproaching Chastain on the same day, McDaniel said, "Iunderstand you would like to see a union card." Chastainanswered, "Yes, being as I have neverseenone I'd like tosee what it looks like.' 12 McDaniel handed a blank unioncard to Chastain. Chastain then asked McDaniel why hewanted a union. McDaniel responded that he thought "theyneeded a union to better himself and the employees."On Friday, April 10, 1970, a supervisors'meeting wasconvened at which, among others, McDaniel and Respon-dent's attorney, Arthur McM. Erwin appeared. AttorneyErwin addressedthemeeting.He described "what asupervisor was" after which each person present was askedif they understood "what the classification of a supervisorwas." All responded in the affirmative except McDaniel.McDaniel denied that he was a supervisor. Attorney Erwinread the definition of supervisor as it appears in the Act.McDaniel continued to deny that he was a supervisor. Afterthe meeting was adjourned, Chastain, Erwin, and McDan-ielremained.These partiesmet again after lunch.McDaniel was told "that being a supervisor he would haveto accept his responsibilities as a supervisor and quit hisunionactivity . .or [the Respondent] would have todischarge him." McDaniel said that "he would like to waitand talk it over with his wife over the weekend and let [theRespondent] know Monday whether or not he would quithis union activity or not.3 This was agreeable to Chastain.4On Monday, April 13, 1970, McDaniel informedChastain that as long as he worked there he was going tocontinue with hisunionactivities.McDaniel was terminat-ed. McDaniel was an excellent employeeAt the time of his discharge McDaniel was working onthe first shift in the welding department where he had beenworking since January 30, 1970. Prior to January 30, 1970,he had worked on the second shift in the weldingdepartment. He worked for 3 days as a welder on the firstshiftand thereafter he filled the position which the2Chastain's testimony3Chastain's testimony4Chastain testified that he told McDaniel "what he was doing thatmade him a supervisor " He said, "due to the fact it was explained to usthat anybody that delegated work to another employee would be classifiedas a supervisor,that he *as giving work,and could refuse the work of awelder if it was not done right, then he was definitely a supervisor "5McDaniel explained this operation "I carried the jig in and set it upfor the welder, took the old jig out, pushed the parts in for the chair ortable he was making,and then I left him aloneThat's what we callsetup,Just setting the jig in for the man,and setting the parts in "6McDaniel had performed similar duties on the second shift,which wasdiscontinued shortly poor to January 30, 19707Craven denied that he had told McDaniel that he would be "nobody'sboss " He described the incidentHe was in a welding booth,welding,and I went to him andexplained to him that we were starting the Plexiglass Department andthat Paul Lackey who was foreman over the weldersat this time, one SOUTHERN SEATING COMPANY393supervisor." Section 2(11) of the Act defines the term"supervisor" as-any individual having authority, in the interst ofthe employer, to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or discipline otheremployees, or responsibly to direct the, or to adjust theirgrievances, or effectively to recommend such action, ifin connection with the foregoing the exercise of suchauthority is not of a merely routine or clerical nature,but requires the use of independentj udgment 9it iswell established that `theoretical or paperpower will not suffice' to make an individual a supervisor.N.L R B v. Security Guard Service,384 F.2d 143, 149. Thetest is what power the worker actually exercises ... .Almost any employee `directs' other employees in somefashion."Food Employees, Local347v. N.L.R.B.,71LRRM2397, 2399, 2400 (C.A.D.C.). "The important thing is thepossession and exercise of actual supervisory duties andauthority and not the formal title."N L.R B v. SouthernBleachery & PrintWorkers, supra,239.Moreover, theexercise of some supervisory tasks in a merely "routine,""clerical,""perfunctory" or "sporadic" manner is notsufficient to bring an employee under the statutorydefinition of supervisor.N.L.R B. v. A. E. Nettleton Co, 241F 2d 130, 132 (C.A 2).The credited evidence in this case does not support afinding that McDaniel in his assigned job exercised (nor isit reasonable to find that in the foreseeable future, in suchjob, he would have exercised) any authority which wouldbring his job within the statutory definition of supervisor."There was no showing . that [McDaniel's] duties gavehim the feeling of control, power, or superiority that onefinds in a supervisor."N L R B v. Security Guard Service,supraAnd where as, here, the employer's conduct causes anemployee to suffer adversely as the result of his espousalof or adherence to a union, such conduct has theinherent effect of discouraging union activity andcarrieswith it the implication of the required intent.Specific evidence of intent is not an indispensableelement of proof of violation of § 8(a)(3) and anemployer's protestation, in such circumstances, that hedid not intend to discourage union adherence or activityisunavailingCf Radio Officers' Union, etc v. N.L.R B.,347 U S. 17, 45, 74 S Ct. 323, 98 L.Ed. 455,Local 357,International Brotherhood of Teamsters, etc v. N.L.R B,365U S 667, 675, 81 S Ct. 83, 85, 6 L.Ed.2d 11.[N L R B v. Merchants Police, Inc.,313 F.2d 310, 312(C A 7) ]In that there is not a simulacrum 10 of credible evidencethatMcDaniel was a supervisor within the meaning of theAct, the Trial Examiner finds that he was an employeewithin the meaning of the Act and that his dischargebecause he refused to forgo Section 7 rights violatedSection 8(a)(1) and (3) of the Act. 11CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and it willeffectuate the purposes of the Act for junsdiction to beexercised herein.3.By unlawfully discharging Guy David McDanielfrom employment on April 13, 1970, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and(3) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices,it isrecommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Ithavingbeen found that the Respondent unlawfullydischargedGuy David McDaniel and thereby violatedSection 8(a)(3) and (1) of the Actit isrecommended inaccordance with Board policy 12 that the Respondent offerGuy McDaniel immediate and full reinstatement to hisformer position or if such position no longer exists to asubstantially equivalent position without prejudice to hisseniority or other rights and privileges and make him wholefor anyloss of earningshe may have suffered as a result ofthe discrimination against him by payment to him of a sumof money equal to the amount he would have earned fromthe date of his discriminatory discharge to the date of anoffer of reinstatement,less net earningsduring such periodto be computed on a quarterly basis in the mannerestablished by the Board in F.W.Woolworth Company,90NLRB 289, and includinginterestat the rate of 6 percentper annum in the manner set forth inIsisPlumbing &Heating Co,138 NLRB 716.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record, and pursuant toSection 10(c) of the Act, the Trial Examiner hereby issuesthe following recommended:ORDER 13Respondent, Southern Seating Company, Nu ProductsDivision, its officers,agents, successors,and assigns, shall:1.Cease and desist from: discouraging membership inthe North Carolina Laborers' District Council, AFL-CIO,orany other labor organization by discriminatonly9 SeeN L R B v Southern Bleachery & Print Works,257 F 2d 235, 237(C A 4)10 In this respect it is indeed significant that Chastain's explanation toMcDaniel as to "what he was doing that made him a supervisor," i e, "thathe wa, giving work, and could refuse the work of a welder if it was notdone right" contained no definitive criterium of statutory supervisorystatus11In drawing this decision the Trial Examiner has taken official noticeof Case 11-RC-311312SeeThe Rushton Company,158 NLRB 1730, 174013 In the event no exceptionsare filed asprovided by Section 102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,recommendations,and recommendedOrder hereinshall, as providedin Section102 48 of theRules andRegulations, beadopted by the Boardand become its findings,conclusions,and order, andall objectionsthereto shall be deemedwaived for all purposes 394DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarging any of its employees or discriminating in anyothermanner in respect to their hire or tenure ofemployment or any term or condition of employment forthepurpose of discouraging membership in a labororganization.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OfferGuy David McDaniel immediate and fullreinstatementto his former position or, if such position nolonger exists, to a substantially equivalent position withoutprejudice to his seniority or other rights and privileges andmake him whole for any loss of pay that he may havesuffered by reason of the Respondent's discriminationagainst him in accordance with the recommendations setforth in the section of this Decision entitled "TheRecommended Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c)Notify the aforementioned person if presently servingin the Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(d) Post at its High Point, North Carolina, plant, HighPoint,NorthCarolina, copies of the attached noticemarked "Appendix." 14 Copies of said notice, on formsprovided by the Regional Director for Region 11, afterbeing duly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.i514 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD "15 In the event that this recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentA Trial Examiner for the National Labor RelationsBoard after a hearing in which all parties were permitted tointroduce evidence found that we discharged Guy DavidMcDaniel because he was for the Union and that thisviolated the law. We are also ordered to assure employeesthat we will give Guy David McDaniel back his job or, ifhis job no longer exists, a substantially equivalent job, hisseniority, and his backpay which he lost because wedischarged him.WE WILL NOT discharge any employee for the samereason for which the Trial Examiner found that wedischarged the above-named employee.WE WILL NOT unlawfully discharge employees whoare lawfully engaging in union activity.WE WILL notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the SelectiveServiceAct and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.The Act gives all employees these rights:To organize themselves to form, join, or help unions, tobargain as a group through a representative they choose, toact together for collective bargaining or other mutual aid orprotection, and to refuse to do any and all these things.All of you are free to become or remain or refrain frombecoming or remaining members of any labor organization.SOUTHERN SEATINGCOMPANY, Nu PRODUCTSDIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 1624WachoviaBuilding,301NorthMainStreet,Winston-Salem,NorthCarolina27101,Telephone919-723-2300.